Citation Nr: 1611168	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from February 1986 to August 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California that denied the benefits sought on appeal.

In September 2014, the Veteran appeared at a Board hearing at the RO before the undersigned.  A transcript of the hearing is associated with the claims file. The undersigned held the hearing record open for 30 days so that the Veteran could submit additional evidence. Additional evidence was in fact received from the Veteran for which he did not request initial RO review and consideration. Hence, the Board may consider it in the decision below. See 38 U.S.C.A. § 7105(e) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ); and is discussed in the REMAND section of this decision.


FINDING OF FACT

The Veteran has current tinnitus as a result of injury during active service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection requires evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed in 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include sensorineural tinnitus.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (overruled on other grounds Walker v. Shinseki).

The Veteran served in the Air Force and was noted to have had ongoing noise exposure.  An in-service injury is thus established.  The Veteran has testified that he experiences current tinnitus and VA treatment and examination records also show current tinnitus.  This evidence establishes a current disability.

The Veteran submitted his initial claim for VA benefits in October 2007, approximately two months after service.  He reported occasional tinnitus.  In November 2008, he reported constant tinnitus since service.  On VA examination in December 2008, it was reported that he had intermittent tinnitus.  More recently, the Veteran testified that he had experienced tinnitus since service.  This evidence establishes a continuity of symptomatology dating back to service, if not the presence of tinnitus to a compensable degree within a year of separation from service.  As such there is a nexus between current tinnitus and service.  The elements needed for service connection are established and the claim is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The September 2014 VA audio examination revealed bilateral hearing loss that meets the requirements for VA disability, as the auditory threshold of the right ear was 50 db at 4000 Hz, and all frequencies were 26 db or higher for the left ear. 38 C.F.R. § 3.385.  Service treatment records show that the Veteran was advised in May 2002 of a potential hearing loss, in May and July 2004 that there had been a shift in hearing thresholds, and in May 2007 that there was "significant" hearing loss.  In service audiograms generally did not show hearing loss as defined by VA; but in March 2004 there was a 40 decibel loss in both ears at 4000 Hertz.  At a VA examination in November 2008, the examiner interpreted hearing tests as showing normal hearing.  An examination is needed to determine whether the current hearing loss is related to the in-service findings and noise exposure. 

The Veteran testified that he may have received relevant VA treatment.  These records are not part of the claims folder.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall insure that all relevant treatment records added to the claims file since the Supplemental Statement of the Case (SSOC) are obtained and added to the claims file. All efforts to obtain record should be documented in the claims file.

2. After the above is complete, arrange an audio examination of the Veteran. The claims file must be provided for review as part of the examination. Inform the examiner that the Veteran's and his wife's lay reports must be considered.

Ask the examiner to opine on the following: 1) is there at least a 50-percent probability that the Veteran's hearing loss is causally connected to his active service, to include his conceded in-service noise exposure and the abnormal findings during service; the examiner should note the reports of hearing shifts and finding of hearing loss disability in March 2004?

The opinion should consider the possibility of delayed onset hearing loss following the in-service noise exposure or whether the in-service findings represented the onset of the current disability.

The examiner must provide reasons for the opinions.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


